Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 1 of 32 PageID 17498




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


  LOCAL ACCESS, LLC,

                         Plaintiff,

  v.                                                            Case No: 6:17-cv-236-Orl-78EJK

  PEERLESS NETWORK, INC.,

                         Defendant.
                                                 /

                                             ORDER

          This cause comes before the Court on the following:

       1. Local Access, LLC’s (“Local Access”) Supplemental Briefing on Attorneys’ Fees, Costs,

          and Other Legal Expenses Incurred as a Result of Kelley Drye and Warren, LLP’s (“Kelley

          Drye”) and Peerless Network, Inc.’s (“Peerless”) Violations of the Protective Order

          Governing the Production of Discovery Material (Doc. 683), and exhibits in support of

          same (Doc. 690) (the “Motion”);

       2. Peerless and Kelley Drye’s Response in Opposition to Local Access’s Supplemental

          Briefing on Attorneys’ Fees, Costs and Other Legal Expenses (Doc. 693) 1 (the

          “Response”);

       3. Local Access’s Motion for Attorneys’ Fees, Costs and Other Legal Expenses Incurred as a

          Result of Violations of the Protective Order Governing the Production of Discovery

          Material, and Reply Briefing Regarding the Same (the “Reply”) 2 (Doc. 705); and



  1
    Exhibit B to the Response is amended at Docket Entry 695.
  2
    Exhibit 1 to the Reply is amended at Docket Entry 707. Exhibit J to Exhibit 2 to the Reply was
  inadvertently omitted and was filed at Docket Entry 720.
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 2 of 32 PageID 17499




      4. Peerless and Kelley Drye’s Surreply in Opposition to Local Access’ sSupplemental

           Briefing on Attorneys’ Fees, Costs and Other Legal Expenses (the “Surreply”) (Doc. 717.)

           Upon consideration, I respectfully recommend that the Court order Kelley Drye to pay

  Local Access’s attorneys’ fees in the amount of $1,419,772.00 and costs in the amount of

  $76,960.84.

      I.      BACKGROUND

              A. Generally

           The parties in this case share a contentious litigation history, and this nearly two-year

  sanctions dispute is only a small part of their larger dispute. Pertinent to the present matter, the

  Court stayed the merits portion of this litigation when Local Access alleged that Peerless and its

  counsel, attorneys with the law firm of Kelley Drye, violated the terms of the Court’s Protective

  Order (Doc. 44). The previous presiding Magistrate Judge, the Honorable Thomas B. Smith,

  allowed the parties to engage in discovery to determine whether Peerless and Kelley Drye should

  be sanctioned, and if so, to determine the extent of those sanctions.

           On June 29, 2020, the Court awarded Local Access “its reasonable attorneys’ fees and costs

  incurred between December 20, 2017, 3 and the date of th[e] Order, which relate to the investigation

  and discovery of Kelley Drye’s violation of the Protective Order and the prosecution of th[e]

  sanctions Motion,” to be paid solely by Kelley Drye. (Doc. 703 at 21 (internal footnote added).) 4

  The matter has been referred to the undersigned to recommend an appropriate fees and costs award,




  3
    It was on December 20, 2017 that “Local Access (through counsel) produced to Kelley Drye a
  set of CDRs identified as “LA_0001865–CONFIDENTIAL.zip.” and designated as
  “Confidential” under the terms of the Protective Order (the “12/20/17 Production”).” (Doc. 703
  at 4) (internal quotation marks omitted).
  4
    A Report and Recommendation regarding recommended sanctions against Peerless is being
  issued by the undersigned separately.



                                                  -2-
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 3 of 32 PageID 17500




  and the parties have submitted thousands of pages of briefing, supporting declarations, and

  exhibits.

               B. The Motion

            On March 13, 2020, Local Access filed its initial Motion for an award of attorneys’ fees

  and costs, as it had been directed to do by the undersigned (Doc. 683), and Peerless and Kelley

  Drye responded to the Motion (Doc. 693). Prior to the Motion becoming ripe, the Court issued its

  Order dated June 29, 2020, awarding Local Access its attorneys’ fees and costs. (Doc. 703.)

  Following entry of the Court’s Order, Local Access supplemented its Motion by way of a reply

  brief (Doc. 705), and Peerless and Kelley Drye filed a surreply (Doc. 717). In total, Local Access

  seeks an award of $1,670,320.00 in attorneys’ fees and $773,602.80 in costs and other litigation

  expenses, for a total award of $2,443,922.80. (Doc. 707-1 at 1–2.) 5

      II.      DISCUSSION

            Local Access is entitled to an award of reasonable attorneys’ fees and costs for the

  investigation and discovery of Kelley Drye’s violation of the Protective Order and the prosecution

  of the sanctions motion from December 20, 2017, through June 29, 2020. (Doc. 703 at 21.) The

  Court uses the familiar “lodestar” method in determining a reasonable fee award, which is

  calculated by multiplying the number of hours reasonably expended by a reasonable hourly rate.

  Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). 6 The party moving for fees has the burden of

  establishing that the hourly rate(s) and hours expended are reasonable. See Norman v. Housing

  Auth. of the City of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988).




  5
    The undersigned reached these numbers by relying on the totals Local Access sets forth in
  Exhibit A to its Reply, as amended, at Docket Entry 707-1.
  6
    Florida has adopted the federal lodestar method for calculating reasonable attorneys’ fees. See
  e.g., Fla. Patient’s Comp. Fund v. Rowe, 472 So.2d 1145, 1150 (Fla. 1985).



                                                  -3-
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 4 of 32 PageID 17501




         “[A] reasonable hourly rate is the prevailing market rate in the relevant legal community

  for similar services by lawyers of reasonably comparable skills, experience, and reputation.”

  Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996) (internal quotation marks omitted).

  In determining whether the requested rate is reasonable, the Court may consider the applicable

  Johnson factors and may rely on its own knowledge and experience. Norman, 836 F.2d at 1299–

  1300, 1303 (“The court, either trial or appellate, is itself an expert on the question and may consider

  its own knowledge and experience concerning reasonable and proper fees and may form an

  independent judgment either with or without the aid of witnesses as to value.” (internal quotation

  marks omitted)); see Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). 7

  “The applicant bears the burden of producing satisfactory evidence that the requested rate is in line

  with prevailing market rates,” which must be more than just “the affidavit of the attorney

  performing the work.” Norman, 836 F.2d at 1299 (citations omitted). Instead, satisfactory evidence

  generally includes evidence of the rates charged by lawyers in similar circumstances, or opinion

  evidence of reasonable rates. Id.

         As for the hours reasonably expended, counsel must exercise proper “billing judgment”

  and exclude hours that are “excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at



  7
    The Johnson factors are: 1) the time and labor required; 2) the novelty and difficulty of the
  questions; 3) the skill requisite to perform the legal services properly; 4) the preclusion of other
  employment by the attorney due to acceptance of the case; 5) the customary fee in the community;
  6) whether the fee is fixed or contingent; 7) time limitations imposed by the client or
  circumstances; 8) the amount involved and the results obtained; 9) the experience, reputation, and
  the ability of the attorney; 10) the “undesirability” of the case; 11) the nature and length of the
  professional relationship with the client; and 12) awards in similar cases. Johnson, 488 F.2d at
  717–19. The Eleventh Circuit has subsequently explained that “district courts may, but are not
  required to, consider [the Johnson] factors since many ‘usually are subsumed within the initial
  calculation of hours reasonably expended at a reasonable hourly rate.’” Mock v. Bell Helicopter
  Textron, Inc., 456 F. App’x 799, 801 (11th Cir. 2012) (unpublished) (quoting ADA v. Neptune
  Designs, Inc., 469 F.3d 1357, 1359 n.1 (11th Cir. 2006)).




                                                   -4-
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 5 of 32 PageID 17502




  434. In demonstrating that their hours are reasonable, counsel “should have maintained records to

  show the time spent on the different claims, and the general subject matter of the time expenditures

  ought to be set out with sufficient particularity so the district court can assess the time claimed for

  each activity.” Norman, 836 F.2d at 1303. Likewise, a party opposing a fee application should

  submit objections and proof that are specific and reasonably precise. ACLU of Ga. v. Barnes, 168

  F.3d 423, 428 (11th Cir. 1999). A fee opponent’s failure to explain with specificity the particular

  hours he or she views as excessive, redundant, or otherwise unnecessary is generally fatal. Scelta

  v. Delicatessen Support Servs., Inc., 203 F. Supp. 2d 1328, 1333 (M.D. Fla. 2002) (citing Gray v.

  Lockheed Aeronautical Sys. Co., 125 F.3d 1387 (11th Cir. 1997)). “If fee applicants do not exercise

  billing judgment, courts are obligated to do it for them, to cut the amount of hours for which

  payment is sought, pruning out those that are excessive, redundant, or otherwise unnecessary.”

  Barnes, 168 F.3d at 428 (internal quotation marks omitted). When a court finds the number of

  hours billed to be unreasonably high, it has two choices: it may review each entry and deduct the

  unreasonable time, or it may reduce the number of hours by an across-the-board cut. Bivins v.

  Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008).

         There is a strong presumption that the lodestar figure is reasonable. Perdue v. Kenny A. ex

  rel Winn, 559 U.S. 542, 553–54 (2010). Nevertheless, the Court may adjust the lodestar to account

  for the “results obtained.” Hensley, 461 U.S. at 434. When “a plaintiff has achieved only partial or

  limited success, the product of hours reasonably expended on the litigation as a whole times a

  reasonable hourly rate may be an excessive amount. This will be true even where the plaintiff’s

  claims were interrelated, nonfrivolous, and raised in good faith.” Id. at 436. Accordingly, the Court

  has discretion to reduce an award to account for situations where the lodestar figure is unreasonable

  in light of the limited success obtained. See Id. at 436–37.




                                                   -5-
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 6 of 32 PageID 17503




          The parties have submitted competing expert declarations in support of their respective

  positions on reasonable fees and costs. Local Access submits the Declaration of Robert Thielhelm,

  Jr., a partner with the law firm of Baker & Hostetler LLP in Orlando, Florida. (Doc. 705-2.) Mr.

  Theilhelm has over 29 years of civil litigation experience. (Id. at 8.) Peerless and Kelley Drye

  submit the Declaration of Walter Ketcham, Jr., a partner with the law firm of Grower, Ketcham,

  Eide, Telan & Meltz, P.A., in Orlando, Florida. (Doc. 693-1; Doc. 717-1.) Mr. Ketcham has over

  47 years of civil litigation experience. (Id. at 5.)

          A. Reasonable Hourly Rates

          The parties disagree over what constitutes reasonable hourly rates for the work performed

  by some of the attorneys in this case. The chart below details the hourly rates sought by Local

  Access versus those Peerless and Kelley Drye argue are appropriate:

        Attorney/Paralegal              Local Access’s Requested        Peerless and Kelley Drye’s
                                              Hourly Rates                Argued Hourly Rates
   Lee W. Marcus, Esq.                           $475                    $275 (2018); $300 (2019)
   Ernest J. Myers, Esq.                         $475                    $275 (2018); $300 (2019)
   David Sellman, Esq.                           $440                    $275 (2018); $300 (2019)
   Tammy       Cohen,       Esq.,                $365                    $275 (2018); $300 (2019)
   Associate
   Daniel L. Hartnett, Esq.                         $325                       Not contested
   Marci L. Iseminger, Esq.                         $280                       Not contested
   David C. Briese, Esq.                            $220                       Not contested
   Sharese Whitesell, Esq.,                         $220                       Not contested
   Associate
   John Hines, Esq., Associate                      $180                       Not contested
   Nancy Ford, Paralegal                            $130                       Not contested

          Local Access maintains that the requested hourly rates are reasonable for Attorneys Marcus

  and Myers, of the law firm Marcus & Myers, P.A., given the experience of these attorneys, the

  complexity of the issues in the litigation, and the contentiousness of this and previous litigation in

  which they represented Local Access (and Blitz Telecom Consulting, LLC (“Blitz”)) against

  Peerless, with Kelley Drye as opposing counsel. (Doc. 683 at 7.) Additionally, Local Access




                                                    -6-
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 7 of 32 PageID 17504




  asserts that the requested hourly rates are reasonable for co-counsel Attorneys Sellman and Cohen,

  of the law firm Sellman Hoff, LLC, due to their first-hand knowledge as counsel for Local Access

  and its affiliates in prior proceedings. (Id. at 8.)

          Local Access also utilized attorneys with the law firm of Crary, Huff, Ringgenberg,

  Hartnett & Storm, P.C. (“Crary Huff”), to assist in researching and briefing specific, limited

  projects. (Doc. 683 at 10.) To that end, three partners—Mr. Hartnett, Ms. Iseminger, and Mr.

  Briese —worked on the file, along with associates Sharese Whitesell and John Hines, and paralegal

  Nancy Ford.

          Peerless and Kelley Drye argue that Local Access’s requested hourly rates for Attorneys

  Marcus and Myers are unreasonable because their rates during a similar time period for an issue

  on appeal to the Eleventh Circuit involving the same parties were lower than what Local Access

  seeks in this case. (Doc. 693 at 3–4.) Specifically, Peerless and Kelley Drye assert, “Counsel for

  Local Access admitted to the Eleventh Circuit that the rate Local Access actually pays them for

  litigation involving this contract was $275 an hour in 2018. (Ketcham Decl. at Ex. C and D.) In

  this matter, Mr. Marcus and Mr. Myers seek to recover a premium of $475 an hour during this

  same time frame.” (Id. at 4.) They assert that even without this admission, $475 per hour is patently

  too high, citing Brancato v. Cotrone, No. 5:18-cv-368-OC-30PRL, 2019 WL 6051432, at *2 (M.D.

  Fla. Nov. 15, 2019), wherein Magistrate Judge Lammens found that a $425 hourly rate was higher

  than rates typically awarded in the Middle District, particularly for an attorney with twelve years

  of experience. (Id.) In Brancato, Judge Lammens found that a $350 hourly rate was reasonable.

  Id. at *3.

          In further support of their argument, Peerless and Kelley Drye attach the Declaration of

  Attorney Walter Ketcham, who agrees that $300 an hour is the reasonable local rate for Mr. Marcus




                                                     -7-
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 8 of 32 PageID 17505




  and Mr. Myers in 2019 and 2020, which is also what Peerless’s local attorneys charged. (Doc. 693-

  1 at 9–10; Doc. 693-3, -4.) Accordingly, they argue that the Court should award rates of $275 per

  hour for work performed by Marcus and Myers in 2018 and $300 per hour for work performed in

  2019, and apply these same rates to Sellman and Cohen. (Doc. 693 at 7.)

         In reply, Mr. Myers and Local Access confirm that Marcus and Myers charged Local

  Access $475 per hour for this litigation due to the complexity of the issues in this case, their prior

  litigation history with the client, the anticipated contentiousness of the case, and the pervasive

  nature of the work that was required of the firm, and that the rate is what Local Access has actually

  paid. (Doc. 705-3 ¶¶ 26–28; Doc. 705-8 ¶¶ 12–15.) In sur-reply, Peerless and Kelley Drye assert

  that this “premium” hourly rate for this case is not justified given the similarity of issues and

  contracts involved in this and prior cases. (Doc. 717 at 12–13.) They assert that a “blended rate”

  of $325 is the most that should be awarded, particularly because the firms at issue used no junior

  counsel for tasks such as legal research, fact and cite checking, or initial drafts of briefs. (Id. at

  13.)

         The undersigned concludes that the hourly rates Local Access’s counsel charged

  throughout this case are reasonable and should not be decreased. Local Access’s lead counsel, Mr.

  Marcus and Mr. Myers, are partners at their firm, Marcus & Myers, P.A., and have each practiced

  law for twenty-seven years. (Doc. 683 at 8.) Moreover, Mr. Sellman is a partner and Mrs. Cohen

  is an associate at the firm Sellman Hoff, LLC, and have been practicing law in the State of

  Maryland for 37 years and 35 years, respectively. (Doc. 683 at 8.) Both the undersigned and other

  judges have awarded rates at similar levels to lawyers of equivalent experience and comparable

  skill in less complex cases brought in the Orlando Division of the Middle District of Florida. See

  Rudakas v. State Farm Mutual Auto. Ins. Co., No. 6:18-cv-974-Orl-37EJK, 2020 WL 1640096, at




                                                  -8-
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 9 of 32 PageID 17506




  *2 (M.D. Fla. Apr. 2, 2020) (awarding an hourly rate of $475.00); Inlet Marina Villas

  Condominium Assoc., Inc. v. United Specialty In. Co.y, Case No. 6:17-cv-1337Orl-40DCI, 2019

  WL 2720219, at *3–4 (M.D. Fla. June 13, 2019) (awarding hourly rates of $450.00, $350.00, and

  $250.00 for attorneys litigating insurance disputes in the Orlando Division of the Middle District

  of Florida). Further, Mr. Marcus and Mr. Myers could not have assigned work to junior attorneys,

  since it does not appear that they employ any. Similarly, the undersigned finds the submitted rates

  of Mr. Sellman and Ms. Cohen to be reasonable given their experience.

            In sum, Peerless and Kelley Drye have not persuaded me that the rates they contest for

  these attorneys are unreasonable. Moreover, they have not contested the hourly rates for any other

  attorneys, or for the paralegal from Crary Huff, who seek fees in this case. 8 Thus, the chart below

  reflects the hourly rates I recommend for each individual who seeks fees in this case:

                   Attorney/Paralegal                         Recommended Hourly Rates

      Lee W. Marcus, Esq.                                                  $475
      Ernest J. Myers, Esq.                                                $475
      David Sellman, Esq.                                                  $440
      Tammy Cohen, Esq., Associate                                         $365
      Daniel L. Hartnett, Esq.                                             $325
      Marci L. Iseminger, Esq.                                             $280
      David C. Briese, Esq.                                                $220
      Sharese Whitesell, Esq., Associate                                   $220
      John Hines, Esq., Associate                                          $180
      Nancy Ford, Paralegal                                                $130




  8
    They do assert that the hours billed by this firm are not recoverable (Doc. 693 at 5 n.3)—an
  argument that the undersigned addresses in Section II.B.4. infra.



                                                 -9-
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 10 of 32 PageID 17507




           B. Reasonable Hours

           The parties vastly diverge on what they consider to be a reasonable amount of hours spent

   litigating the sanctions phase of this case. In its initial Motion, Local Access attached its time sheet

   records (Docs. 690-3, -7, -12), but did not provide expert testimony on the reasonableness of the

   time spent. 9 Local Access initially sought approximately 3,704 hours in attorney and paralegal

   time through January 15, 2020. (See generally id.)

           Peerless and Kelley Drye then lodged categories of objections to Local Access’s time

   sheets. Specifically, Peerless and Kelley Drye objected to: (1) tasks unrelated to the case or the

   underlying litigation; (2) insufficient detail about the task being performed; (3) fees for time spent

   litigating damages; (4) duplicative work; (5) block billing; (6) fees for out-of-state counsel’s time

   traveling to and from Orlando; (7) noncompensable clerical work; (8) work conducted after the

   Report and Recommendation; and (9) work related to Local Access and its Counsel’s breaches of

   the Protective Order. (Doc. 693 at 6–12.)

           Ultimately, Peerless and Kelley Drye assert that Local Access should be compensated only

   for 404.8 hours of time. (Doc. 693 at 15.) In support, Peerless and Kelley Drye submit a chart

   grouping the time entries by the nature of the activity or stage of the case, comparing the time

   actually billed to what Peerless and Kelley Drye assert is a reasonable amount of time billed. (Doc.

   693 at 13–14.) Peerless and Kelley Drye believe that this amount is supportable because no

   compensatory harm to Local Access was at issue, the salient facts were known from the beginning,

   and Peerless disclosed its conduct, which was the primary consideration for the Court’s sanction

   determination. (Doc. 717 at 1.)




   9
     Mr. Theilhelm’s Declaration was not submitted until Local Access filed its Reply in this case.
   (Doc. 705-2.)



                                                    - 10 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 11 of 32 PageID 17508




          In its Reply, Local Access withdrew some hours it initially requested and updated its

   attorneys’ hours through June 29, 2020, as allowed by the Court’s Order (Doc. 703). (Docs. 705,

   707-1.) In its final time sheet summary, Local Access submits that, from December 20, 2017,

   through June 29, 2020, its attorneys billed a total of 3,660.85 hours in prosecuting Kelley Drye’s

   violation of the Protective Order. (Doc. 707-1 at 3.) 10 In this summary, Local Access seeks the

   following hours for the attorneys and paralegals that worked on this case:

                 Attorney/Paralegal                         Local Access’s Requested Hours

    Lee W. Marcus, Esq.                                                   1386.4
    Ernest J. Myers, Esq.                                                 1120.1
    David Sellman, Esq.                                                    663.0
    Tammy Cohen, Esq.                                                      456.9
    Daniel L. Hartnett, Esq.                                                 2.8
    Marci L. Iseminger, Esq. 11                                            50.05
    David C. Briese, Esq.                                                    3.3
    Sharese Whitesell, Esq., Associate                                      6.75
    John Hines, Esq., Associate                                             15.3
    Nancy Ford, Paralegal                                                    9.1
    Total                                                                3,660.85

   (Id.) The bulk of Peerless and Kelley Drye’s objections as to reasonable hours are lodged against

   the work of Attorneys Marcus, Myers, Sellman, and Cohen.

          Local Access then submitted, for the first time, the Declaration of Mr. Thielhelm, who

   provided an opinion regarding the reasonableness of the hours charged by Local Access’s counsel.



   10
      Jim Finneran’s hours, billed via Compliance Support, LLC, were not included in this summary.
   Mr. Finneran’s role in this lawsuit as Local Access’s data analyst and paralegal are contested and
   are addressed in Section III.E.6 infra.
   11
      The time sheet summary provides initials of the professional working on the file, not the full
   name. The undersigned therefore assumes that the initials “MLL” correspond to Ms. Iseminger.
   (Doc. 707-1 at 3.) It is unclear where Mr. Hartnett’s time appears as the only other initials not
   accounted for the on summary are “DAN.” The initials “DLH” do not appear on the timesheets
   submitted. (See id.) However, the undersigned will assume that Mr. Hartnett’s time corresponds
   to the initials DAN, as this is the only other professional for whom Local Access seeks fees.



                                                 - 11 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 12 of 32 PageID 17509




   Confusingly, in his Declaration, attached as Exhibit 2 to Local Access’s Reply, he opines that

   6,284.9 hours of time is reasonable. (Doc. 705-2.) This total is higher than Local Access’s hourly

   summary submitted at Docket Entry 707-1 and also includes, again for the first time, hours charged

   by Mr. Finneran, Local Access’s data analyst and paralegal. In his Declaration, Mr. Thielhelm

   breaks down the sanctions phase of this case into 21 smaller phases (Doc. 702-1 at 28–29), setting

   forth the hours and fees for each. (Id. at 39–72.) The time records associated with each phase are

   attached as exhibits to the Declaration.

          Unfortunately, Local Access does not appear to provide an explanation in its Reply as to

   why it seeks 3,660.85 hours in Exhibit A, while Mr. Thielhelm supports an award of 6,284.9 hours.

   In its Surreply, Peerless and Kelley Drye also do not discuss why there is such a vast difference in

   the hours Local Access submits, other than the fact that Mr. Finneran’s hours were included for

   the first time in Mr. Thielhelm’s Declaration. Therefore, it falls to the undersigned to determine

   how best to review and make a recommendation as to a reasonable amount of hours during this

   sanctions phase. Accordingly, the undersigned will address each of Peerless and Kelley’s Drye’s

   stated objections to Local Access’s fees, utilizing the phases articulated by Mr. Thielhelm, where

   helpful, to reach a reasonable hourly fee award for Local Access.

          For the reasons set forth below, the undersigned finds that the number of hours Local

   Access requests is high, but the number set forth by Peerless and Kelley Drye is exceedingly too

   low. Evaluating the contribution of each individual attorney in this case by line item would require

   to the Court to wade through reams of time entries reflecting nearly 3,700 hours of work. Such an

   expenditure of judicial time is impractical. See Loranger v. Stierheim, 10 F.3d 776, 783 (11th Cir.

   1994) (where the fee motion and supporting papers are voluminous, the court need not engage in

   an hour-by-hour analysis). Therefore, I recommend that the Court find that an across-the-board cut




                                                  - 12 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 13 of 32 PageID 17510




   in the number of hours is appropriate in the amount set forth below. See, e.g., Villano v. City of

   Boynton Beach, 254 F.3d 1302, 1311 (11th Cir. 2001) (finding a total claim of 569.3 hours worked

   is large enough to relieve the district court from conducting an hour-by-hour analysis of the billing

   records).

                   1. Tasks unrelated to the case or the underlying litigation

           The Court awarded Local Access “its reasonable attorneys’ fees and costs incurred between

   December 20, 2017, and [June 29, 2020], which relate to the investigation and discovery of Kelley

   Drye’s violation of the Protective Order and the prosecution of th[e] sanctions Motion.” (Doc. 703

   at 21.) The parties disagree on the scope of the hours that fall within this award. In general, a fee

   applicant cannot recover for time spent on tasks unrelated to the case. See, e.g., George v. GTE

   Directories Corp., 114 F. Supp. 2d 1281, 1293 (M.D. Fla. 2000) (finding counsel was not entitled

   to fees for time spent researching whether she could represent a witness in a separate and unrelated

   action). Moreover, “a federal court’s inherent authority to sanction a litigant for bad-faith conduct

   by ordering it to pay the other side’s legal fees . . . is limited to the fees the innocent party incurred

   solely because of the misconduct.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1183–

   84 (2017). Peerless and Kelley Drye argue that Local Access impermissibly seeks to recover

   556.9 hours for work that has “nothing to do with the Sanctions Motions.” (Doc. 693 at 6.)

   Attached as Exhibit 7 to Peerless and Kelley Drye’s Response are all time entries that they contend

   are, on their face, for work unrelated to the sanctions proceedings. (Doc. 693-7.) Exhibit 7 is 72

   pages in length and seeks the reduction of 556.90 hours, for a total of $258,480.00. (Id.)

           Local Access, in response, contends that Exhibit 7 provides no meaningful analysis of why

   its claimed hours are not awardable. (Doc. 705 at 9–10.) Nevertheless, Local Access asserts that

   the hours claimed can be broken down into the following three categories: (1) those that resulted




                                                     - 13 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 14 of 32 PageID 17511




   from Peerless and Kelley Drye’s violations; (2) those that appear related to the underlying case but

   would not have been incurred but for the violations; and (3) those are that are unrelated to the

   violations or would require a lengthy explanation regarding how they relate. (Doc. 705 at 7.) As

   to the latter two categories, in its Reply, Local Access withdrew its request for those fees in an

   unspecified amount, referring only generally to Mr. Theilhelm’s seventy-five-page Declaration.

   (Doc. 705 at 11, 12.)

            Since Local Access failed to specify in its Motion how it reduced its hourly request, the

   Court reviewed Exhibit 7 to Peerless and Kelley Drye’s Response to determine whether their

   objections to the attorney hours have merit. Local Access states that the hours (again, in an

   unspecified amount) it seeks for work falling into category one above appropriately consists of

   time spent investigating the misconduct, protecting itself from the misuse of its Protected

   Litigation Materials, and prosecuting the motion for sanctions. (Doc. 705 at 7.) Local Access asks

   the Court to allow fees for prosecution of the motions for sanctions against both Kelley Drye and

   Peerless, even though they were technically separate matters and sanctions against Peerless have

   not yet been assessed. 12 Local Access asserts that this is only fair because the two-year sanctions

   phase of this case entailed a single discovery phase. (Id. at 7-8.) It also asserts, in the same vein,

   that there is no feasible way to distinguish between tasks related to the Peerless sanctions motion

   and those related to the Kelley Drye sanctions motion. (Id. at 8.)

            In general, the undersigned agrees with Local Access. The time entries Peerless and Kelley

   Drye contest in Exhibit 7 fall generally within the time frame for which the Court awarded Local

   Access its fees, and the vast majority of those charges reasonably relate to the prosecution of the

   sanctions motion. (Doc. 693-7.) Moreover, at this point, there is no reasonable, or non-arbitrary,



   12
        See note 4, supra.



                                                   - 14 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 15 of 32 PageID 17512




   way that the undersigned can discern to split an award of attorneys’ fees between Peerless and

   Kelley Drye, should the Court assess such a sanction against Peerless.

                  2. Insufficient detail about the task being performed

           A fee applicant bears the burden of sufficiently describing the tasks for which fees are

   sought. Norman, 836 F.2d at 1303. Peerless and Kelley Drye assert that Local Access seeks

   recovery for many entries “where the descriptions are so vague that [it] is not even possible to

   determine whether the work related to Sanctions Motions at all.” (Doc. 693 at 6–7.) Other entries

   might relate to the Sanctions Motions, but are too vague as to the activity being conducted to allow

   the Court to assess reasonableness and necessity. Peerless and Kelley Drye attach as Exhibit 8 all

   time entries with descriptions that they contend are either too vague to determine whether they are

   related to the sanctions proceedings at all, or where the purpose of the activity or task being

   accomplished is not clear. (Doc. 693-8.) Exhibit 8 is 27 pages in length and seeks the reduction of

   223.88 hours, for a total of $99,449.17. (Id.)

           A review of Exhibit 8 leads the undersigned to conclude that the majority of these time

   entries, when read in context with the billing statements, are not insufficiently vague. Specifically,

   the time entries submitted by Attorneys Marcus and Myers do not appear unreasonably vague.

   However, not all of Peerless and Kelley Drye’s objections lack merit. For example, entries such as

   “Review status; etc.” and “Telephone calls, emails, etc.” from Mr. Sellman are too vague to be

   compensable. Thus, the undersigned recommends an across the board fee decrease to compensate

   for this.




                                                    - 15 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 16 of 32 PageID 17513




                  3. Fees for time spent litigating damages that were not reasonably incurred

          Local Access seeks recovery for time it spent pursuing damages for the violations of the

   Protective Order—a pursuit that was ultimately abandoned. Peerless and Kelley Drye assert that

   this effort served only to delay the proceedings, and thus the time spent related to it is not

   recoverable. (Doc. 693 at 7–9.) They estimate that half of the hours spent preparing for and

   attending the numerous discovery conferences with Judge Smith are attributable to the withdrawn

   damages claim. (Id. at 9.) Local Access contends that Peerless manipulated it into pursuing this

   remedy and ultimately “weaponized” discovery in an attempt to obtain client names from Local

   Access. (Doc. 705 at 12–15.)

          The undersigned recognizes that the parties deeply disagree as to whether the hours Local

   Access spent on this phase of the case are recoverable under the terms of the Court’s award of

   fees. However, Peerless and Kelley Drye do not, in their Response, provide the Court with the

   number of hours it believes Local Access spent on this portion of the case. Rather, they list

   categories of time that should be deducted, with no corresponding line items of hours attributable

   to each. (See Doc. 693 at 8–9.) Therefore, this objection fails due to a lack of specificity as to the

   number of hours to be reduced.

                  4. Duplicative work

          Hours that are redundant must be excluded from an award of attorneys’ fees. Hensley, 461

   U.S. at 434. Peerless and Kelley Drye claim that four primary lawyers, along with the lesser

   involvement of many more, was clearly excessive. (Doc. 693 at 9.) They point to the fact that the

   attorneys spent 691 hours in conference with each other and 1,048 hours in conference with their

   client. (Doc. 693-6, -9, -10, -11.) They further assert that the time entries for Crary Huff should all

   be discounted because additional lawyers were not necessary to litigate this case, and Local Access




                                                   - 16 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 17 of 32 PageID 17514




   should not be permitted to recover for a third firm to assist with legal research. (Doc. 693 at 10–

   11.) Local Access responds that rarely did it ever have more attorneys attending a deposition or

   hearing than Peerless, and each of the attorneys made unique contributions. (Doc. 705 at 19.)

          Having reviewed the exbibits that Peerless and Kelley Drye assert contain duplicative

   effort, the undersigned finds that the participation of multiple attorneys at these matters was not

   unreasonable or excessive. While more than one attorney attended multiple events, including

   depositions and hearings, the staffing is not unusual for complex litigation such as this. Therefore,

   the undersigned does not recommend a reduction in hours for duplicative work.

                  5. Block billing

          Block billing refers to the practice of including multiple tasks in a single time entry and a

   reduction for this type of billing is acceptable. Kearney v. Auto-Owners Ins. Co., 713 F. Supp. 2d

   1369, 1377–78 (M.D. Fla. 2010). Peerless and Kelley Drye attach as Exhibit 12 to their Response

   time entries that they contend were block billed. (Doc. 693-12.) It is over 100 pages in length and

   seeks a reduction of 1,729.08 hours, for a total of $771,051.67. (Id.) After reviewing this exhibit,

   the undersigned believes that the vast majority of these time entries may be meaningfully reviewed

   for reasonableness despite the arguable use of block billing. Therefore, I do not find that a

   reduction for block billing is warranted.

                  6. Fees for out-of-state counsel’s time traveling to and from Orlando

          Peerless and Kelley Drye assert that time for out-of-state attorneys to travel to Orlando,

   Florida, is not recoverable. (Doc. 693 at 11.) Again, Local Access was entitled to its choice of

   counsel and has reasonably explained that Sellman Hoff attorneys were involved in this case due

   to their unique and specific client knowledge. Therefore, upon review, I do not find that the travel

   time should be reduced.




                                                  - 17 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 18 of 32 PageID 17515




                  7. Noncompensable clerical work

          “[A] fee applicant is not entitled to compensation at an attorney’s rate simply because an

   attorney undertook tasks which were mundane, clerical or which did not require the full exercise

   of an attorney’s education and judgment.” Norman, 836 F.2d at 1306. The same is true for

   paralegals. Scelta, 203 F. Supp. 2d at 1334 (“[T]he efforts of a paralegal are recoverable only to

   the extent the paralegal performs work traditionally done by an attorney. Where that is not the

   case, paralegal work is viewed as falling within the category of unrecoverable overhead expenses.”

   (internal quotation marks and citation omitted)). Peerless and Kelley Drye have identified in

   Exhibit 14 to their Response all time entries it contends contain clerical entries for which Local

   Access should not be compensated. (Doc. 693-14.) It is 48 pages in length and seeks a reduction

   of 72.63 hours, for a total of $31,040.67. Most of these time entries involve work appropriately

   performed by attorneys and do not appear to be clerical in nature. Therefore, the undersigned does

   not find reason to make a reduction for clerical work.

                  8. Work conducted after the Report and Recommendation

          Peerless and Kelley Drye assert in their response that no time after June 21, 2019, is

   recoverable. (Doc. 693 at 12.) However, they made this assertion before the Court awarded fees to

   Local Access through June 29, 2020. (Doc. 703 at 21.) Therefore, work through that date is

   compensable as long as it reasonably related to the issue of sanctions against Kelley Drye.

          As a result, Peerless and Kelley Drye now assert in their Surreply that the time Local

   Access has spent since the Report and Recommendation on sanctions is excessive. For example,

   they assert that the 98.8 hours Local Access seeks for preparing and filing objections to the Report

   and Recommendation is excessive and that 30 hours should have been more than enough time for

   Local Access to draft its objections. (Doc. 717 at 10.) Upon consideration, however, the hours




                                                  - 18 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 19 of 32 PageID 17516




   Local Access spent preparing its objections are not unreasonable, and only a slight reduction in

   hours is merited.

                  9. Work related to Local Access and its Counsel’s breaches of the Protective
                     Order

          Peerless and Kelley Drye assert that Local Access improperly seeks fees for its own

   breach(es) of the Protective Order. First, Kelley Drye and Peerless argue that on June 29, 2018,

   Local Access and Blitz filed a public version of a document with several of their customer names

   unredacted. (Doc. 693 at 12–13; Doc. 253.) Second, on November 9, 2018, counsel for Local

   Access and Blitz emailed a copy of Peerless’s “Highly Confidential” customer list to Mr. Finneran.

   (Doc. 693 at 12–13; Doc. 400.) Third, on January 16, 2019, Local Access’s counsel filed on the

   public docket Peerless’s “Highly Confidential” information, necessitating more motions and

   negotiations. (Doc. 693 at 12–13; Doc. 483.) Thus, attached as Exhibit 15 is all time they contend

   should be excluded, totaling 29.90 hours at an amount of $14,174.50. (Doc. 693-15.)

          In response to the first two examples, Local Access asserts that these errors were

   immediately corrected during the course of litigation and the work performed was reasonably

   foreseeable. (Doc. 705 at 19.) However, time spent fixing these issues do not appear reasonably

   related to the prosecution of the sanctions motion. As to the third example, as discussed more fully

   infra, the undersigned finds that while Local Access mistakenly made this error, it was not

   reasonably related to the sanctions proceedings. Therefore, the undersigned recommends that these

   fees be disallowed, in the amount of $14,174.50.

                  10. Across-the-Board-Reduction

          Having reviewed Peerless and Kelley Drye’s individualized objections to Local Access’s

   billed hours and finding some of those objections to have merit, the undersigned finds that an

   across-the-board reduction is warranted. Local Access has submitted roughly 113 pages of billing




                                                  - 19 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 20 of 32 PageID 17517




   records, and adjusting for the number of entries per page, Peerless and Kelly Drye have challenged

   roughly 43 pages of those billing records, or approximately 40% of the records. Having carefully

   reviewed the record, and in light of the findings above, the undersigned concludes that a 15%

   reduction of Local Access’s billed hours is appropriate, which reasonably accounts for Peerless

   and Kelley Drye’s meritorious objections.

          C. Lodestar and Adjustments Thereto

          Considering the above recommendations, the lodestar in this case is $1,419,772.00. 13 Next,

   the Court must consider whether the lodestar should be adjusted for the results obtained.

          Peerless and Kelley Drye assert that the lodestar should be further reduced, and the Court

   is within its discretion to make such a reduction. Hensley, 461 U.S. at 434. Peerless and Kelley

   Drye brazenly argue that the hours Local Access puts forth are too great in number because “the

   material facts that the Court relied on for its legal rulings were known prior to the discovery phase

   of the sanctions motion against Kelley Drye.” (Doc. 717 at 2.) Peerless and Kelley Drye contend

   that all salient facts were known by July 9, 2018—prior to any discovery being conducted. This

   attempt to sweep under the rug over two years of sanctions-related litigation is worth little time. If

   the facts were so obvious and well-known, Peerless and Kelley Drye should have stipulated to

   them, saving the parties a great deal of money, and everyone—including this Court—an immense

   amount of time. In sum, Peerless and Kelley Drye have not persuaded the undersigned that there

   is any reason to reduce the lodestar amount in this case.




   13
     This amount corresponds to $1,190,587.50 for Marcus and Meyers, $458,367.50 for Sellman
   Hoff, and $21,365.00 for Crary Huff, for a total of $1,670,320.00, which the undersigned reduces
   by 15%.



                                                   - 20 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 21 of 32 PageID 17518




          D. Costs Incurred by Local Access’s Counsel

          The party seeking an award of expenses bears the burden of submitting a request that

   enables the court to determine what expenses the party incurred and why it is entitled to an award

   of those expenses. Loranger, 10 F.3d at 784. Failure to provide sufficient detail or supporting

   documentation verifying the expenses incurred can be grounds for denial of those unexplained

   expenses. Pelc v. Nowak, Case No. 8:11-cv-79-T-17TGW, 2013 WL 3771233, at *5 (M.D. Fla.

   July 17, 2013).Thus, in general, “[t]he party seeking costs must . . . provide sufficient detail and

   sufficient documentation regarding those costs in order to permit challenges by opposing counsel

   and meaningful review by the Court.” Id.

          Local Access seeks costs for Marcus & Myers in the amount of $9,038.43, for Sellman

   Hoff in the amount of $141,583.67, and for Crary Huff in the amount of $1,141.51, for a total cost

   award of $151,763.61. (Doc. 707-1.) The undersigned addresses each in turn.

                  1.   Marcus & Myers

          Local Access seeks costs for Marcus & Myers in the amount of $9,038.43. (Doc. 707-1.)

   Local Access submits Marcus & Myers’s itemized costs at Docket Entry 690-4. Peerless and

   Kelley Drye object to some of these costs, asserting that “things like fancy steak dinners . . . are

   clearly not recoverable.” (Doc. 693 at 19.) Peerless and Kelley Drye provide more specific

   objections to Marcus & Myers’s costs in Exhibit 20 to their Response, contending that only

   $2,058.25 in costs is recoverable. (Doc. 693-20.) Local Access then supplemented the record with

   receipts, attached to the Declaration of Mr. Myers as Exhibit A to the Reply (Doc. 705-4 at Ex.

   A), to clarify and support the submitted costs. Peerless and Kelley Drye did not contest these costs

   in either their Surreply or the Supplement to Mr. Kethcham’s opinion. (Docs. 717 at 14, 717-1.)

   The undersigned recommends that the Court award these costs, as they appear to be reasonable.




                                                  - 21 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 22 of 32 PageID 17519




                  2. Sellman Hoff

          Local Access seeks costs for Sellman Hoff in the amount of $141,583.67 (Doc. 707-1), and

   it submitted Sellman Hoff’s itemized costs at Docket Entry 690-8. Peerless and Kelley Drye object

   to Sellman Hoff’s costs in Exhibit 21 to their Response, contending that only $8,285.96 is

   recoverable. (Doc. 693-21.)

          The bulk of these charges are for “Lexbe,” Local Access’s ESI vendor it hired to manage

   the documents the parties exchanged during the sanctions phase, in the amount of $100,582.75.

   (Doc. 683 at 26; Doc. 693-21.) Peerless and Kelley Drye argue that because Local Access did not

   submit invoices for Lexbe in its Motion, such costs should immediately be rejected. (Doc. 693 at

   18.) In its Reply, Mr. Sellman submitted a Declaration informing the Court, “For the most part,

   the costs incurred for this service arose out [of] storing and maintaining the 363,478 documents

   thus far produced in the underlying case for the duration of the two year period, with the remainder

   of the costs associated with processing, bates stamping, organizing and reporting on documents

   associated with the prosecution of the sanctions portion of this case.” (Doc. 705-6 at 18.) But the

   only additional information the undersigned has to evaluate the reasonableness of these charges is

   a few line items on a Sellman Hoff billing statement. (See Doc. 705-7 at 5.) This is simply not

   enough information for the undersigned to assess whether an expense of this magnitude is

   recoverable. Therefore, because Local Access has failed to provide sufficient documentation for

   this charge, I recommend that the Court disallow it. Pelc, 2013 WL 3771233, at *5.

          The other remaining costs sought are for a variety of charges, including PACER fees,

   transcript fees, and court reporter fees. Sellman Hoff has not provided independent invoices of

   these charges for the undersigned to review. Without additional information, it is difficult for the

   Court to conclude that these costs were reasonable.




                                                  - 22 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 23 of 32 PageID 17520




          Finally, Peerless and Kelley Drye object to travel expenses incurred by counsel at Sellman

   Hoff. (Doc. 693 at 19; Doc. 693-21.) Generally, the Court does not find these expenses excessive

   or unnecessary. Certainly, Local Access was entitled to its choice of counsel, and travel, in general,

   to Orlando on several occasions was reasonably connected to the prosecution of the sanctions

   motions. But again, separate invoices supporting these charges were not submitted. Therefore, the

   undersigned recommends the Court decline to award Sellman Hoff its travel costs. Therefore, the

   undersigned recommends the Court award Sellman Hoff the costs to which Peerless and Kelley

   Drye do not object, totaling $8,285.96.

                  3. Crary Huff

          Local Access submits costs for Crary Huff in the amount of $1,141.51. (Doc. 690-12.)

   While the undersigned has been unable to locate any receipts supporting these charges, the line

   items on the Crary Huff billing statements appear reasonable and sufficiently descriptive, and

   Peerless and Kelley Drye have not objected to these costs. Therefore, the undersigned recommends

   the Court allow the costs.

                  4. Summary of Recommended Costs to be Awarded to Local Access’s
                     Counsel

    Firm                                               Recommended Award
    Marcus & Myers                                     $9,038.43
    Sellman Hoff                                       $8,285.96
    Crary Huff                                         $1,141.51
    Total                                              $18,465.90




                                                   - 23 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 24 of 32 PageID 17521




          E. Costs Incurred As “Other Litigation Expenses”

          Finally, Local Access seeks an award of costs in the form of other litigation expenses,

   which it contends were related to Peerless and Kelley Drye’s violations of the Protective Order, as

   follows:

    Other Litigation Expenses                                                            Submitted
                                                                                         Amount
    Bunting Digital Forensics, LLC                                                       $3,101.71
    ETC Group, LLC                                                                       $19,512.50
    Law Office of James M. Smith                                                         $7,700.00
    Landmark Reporting, Inc.                                                             $2,021.94
    CK Reporting                                                                         $5,275.50
    US Legal Support                                                                     $1,857.20
    Metchl and Associates                                                                $901.20
    Suzanne Trimble                                                                      $426.30
    Visual Impact Communications, Inc.                                                   $558.75
    The Presentation Group                                                               $2,383.00
    Compliance Support LLC (Jim Finneran)
    Fees ($372,824.00)
    Costs ($16,823.19)

    Total for Compliance Support LLC                                                     $389,647.19
    D&D Advisors, LLC                                                                    $25,550.00
    Inforailway, LLC                                                                     $62,750.00
    PACER                                                                                $266.90
    Baker & Hostetler                                                                    $99,887.00
    Total                                                                                $621,839.19


   (Doc. 707-1 at 1–2.) The supporting documentation for these costs, except as to the Baker &

   Hostetler fee, are attached as Exhibits 13 through 26 to their Motion. (Doc. 690-13 to -26.) Support

   for the Baker & Hostetler fee is contained in the Declaration of Mr. Thielhelm. (Doc. 705-2 at 74.)

          In general, Local Access asserts that all of these costs are recoverable, relying on

   declarations of their counsel and Mr. Thielhelm in support. Peerless and Kelley Drye object, at

   least in part, to every request for costs except as to Landmark Reporting, Inc. ($2,021.94), Metchl

   and Associates ($901.20), and Suzanne Trimble ($426.30). As these costs are unobjected to and




                                                  - 24 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 25 of 32 PageID 17522




   are otherwise reasonable on their face, the undersigned recommends that the Court award Local

   Access these fees in full. Otherwise, Peerless and Kelley Drye provide their objections to these

   litigation expenses in Exhibit 22 to their Response and provide a summary of their objections in

   Exhibit 23. (Docs. 693-22, -23.) The undersigned addresses each objection in turn.

                  1. Bunting Digital Forensics, LLC

          Local Access seeks $3,101.71 in costs for retaining Bunting Digital Forensics, LLC

   (“Bunting Digital”). (Doc. 690-13.) Mr. Myers avers that these charges were necessitated by

   “Kelley Drye’s unreasonable response to an inadvertent potential disclosure [of documents marked

   “Highly Confidential”] which never resulted in the documents in question ever being viewed by

   an unauthorized person.” (Doc. 705-4, ¶ 26; see also ¶¶ 15–24.) Peerless and Kelley Drye

   characterize this expense as flowing from Local Access’s violation of the Protective Order,

   because Mr. Myers included (albeit inadvertently) Mr. Finneran in an email that transmitted

   documents marked Highly Confidential in November 2018. (Doc. 693-22 at 2.) Peerless filed its

   Motion for Rule to Show Cause and to Conduct Limited Discovery (Doc. 400) following this

   disclosure, to which Local Access responded (Doc. 412). Local Access retained Bunting Digital

   to conduct a forensic examination of Mr. Finneran’s laptop when Peerless and Kelley Drye would

   not accept Mr. Finneran’s representation that he had not opened the email. Peerless later withdrew

   its motion. (Doc. 414.)

          While this expense arose within the context of the sanctions proceeding, it appears to have

   been caused by the mistake of Local Access. Therefore, the undersigned concludes that this

   expense is not related to the “investigation and discovery of Kelley Drye’s violation of the

   Protective Order and the prosecution of th[e] sanctions Motion” (Doc. 703-21), and recommends

   that the Court disallow this expense.




                                                 - 25 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 26 of 32 PageID 17523




                  2. ETC Group, LLC

          Local Access seeks $19,512.50 in costs for retaining ETC Group, LLC, as part of Local

   Access’s retention of its expert, David J. Malfara, Sr. (Doc. 690-14.) Peerless and Kelley Drye

   argue that none of this time should be recoverable because Mr. Malfara was retained to testify

   regarding Local Access’s damages. (Doc. 693-22.) Local Access responds that Peerless and Kelley

   Drye have mischaracterized Mr. Malfara’s role. Mr. Myers attests:

                  Mr. Malfara was a rebuttal expert to Kelley Drye’s expert, James
                  Webber, generally regarding the telecommunications industry, but
                  with knowledge to testify about CDRs, the use of information
                  contained with CDRs. See, doc. 571, p.151. Mr. Malfara prepared a
                  report and provided testimony regarding the proprietary information
                  contained within the CDRs. Id. at 151 through 179.

   (Doc. 705-4, ¶ 27.) The undersigned accepts Local Access’s representations and recommends the

   Court award these costs.

                  3. Law Office of James M. Smith

          Local Access seeks $7,700.00 for retaining James M. Smith, a consulting expert regarding

   the telecommunications industry and the effect of telecommunications law on the content and

   disclosures of the Call Detail Records (“CDR”) at issue. (Doc. 690-15.) He assisted Mr. Malfara

   with telecommunications law. (Doc. 705-4, ¶ 28.) Peerless and Kelley Drye object to the entirety

   of this request because “Mr. Smith's report expressed no relevant or admissible opinion and was

   never introduced into the record or otherwise used during the litigation. This cost was unnecessary

   and excessive.” (Doc. 693-22 at 5.) However, the undersigned finds that this cost was incurred in

   relation to the prosecution of the sanctions motion and, therefore, recommends the Court award

   these costs.




                                                 - 26 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 27 of 32 PageID 17524




                  4. CK Reporting, US Legal Support, and Visual Impact Communications,
                     Inc.

          Local Access seeks $5,275.50 in costs for CK Reporting, $1,857.20 in costs for US Legal

   Support, and $558.75 in costs for Visual Impact Communications, Inc. (Docs. 690-17, -18, -21.)

   Peerless and Kelley Drye contend that these charges are duplicative and are found within the costs

   sought by Sellman Hoff. (Doc. 693-22 at 6, 7, 8.) Local Access does not contest this argument.

   (Doc. 705-4, ¶ 29, Doc. 705-6, ¶ 31(f).) Therefore, the undersigned recommends that these

   expenses not be allowed, as they have been accounted for elsewhere.

                  5. The Presentation Group

          Local Access seeks $2,383.00 for costs associated with The Presentation Group, retained

   as litigation support for the evidentiary hearing in the sanctions proceedings. (Doc. 690-22.)

   Peerless and Kelley Drye argue this is not recoverable because “the presentation was not used at

   the hearing.” (Doc. 693-22.) Mr. Sellman informs the Court in his Declaration that “The

   Presentation Group provided trial presentation assistance to Local Access during the KDW

   sanctions hearing. Services included managing all document presentation during the trial and

   assisting in the visual display of evidence through electronic media in order assist in the smooth

   presentation of evidence.” (Doc. 705-6, ¶ 31(c).) As this was reasonably related to the prosecution

   of the sanctions motion against Kelley Drye, the undersigned recommends the cost be awarded.

                  6. Compliance Support LLC

          Local Access seeks fees of $372,824.00 and costs of $16,823.19 for charges incurred by

   Compliance Support, LLC, for work done by James Finneran, which Local Access says was its

   “data analyst and paralegal.” (Doc. 690-23; Doc. 705-2 at 9.) Mr. Finneran charged $145 per hour

   for litigation support. (Doc. 705-2 at 15.) Mr. Thielhelm attests that this rate is reasonable. (Id. at

   17.) Peerless and Kelley Drye do not appear to contest Mr. Finneran’s hourly rate, but rather his




                                                   - 27 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 28 of 32 PageID 17525




   involvement in the case at all.

          They argue that Mr. Finneran did not actually serve as a paralegal, but instead is Local

   Access’s Chief Operating Officer/Compliance Officer, corporate representative, and co-owner of

   Blitz. (Doc. 693 at 19; Doc. 717 at 13; Doc. 717-1 at 3–5.) They assert that awarding these costs

   would amount to Local Access being paid to litigate, and they also argue that his invoices lack

   sufficient detail to support his “litigation support” charges. (Id.; see Doc. 690-23.) In turn, Local

   Access refers the Court to the entirety of Mr. Thielhelm’s Declaration to support Mr. Finneran’s

   role and charges. (Doc. 705 at 20.) Mr. Thielhelm does not appear to contest Peerless and Kelley

   Drye’s assertion.

          Mr. Finneran previously testified before the Court on March 26, 2019 that he was a

   compliance officer for Local Access. (Doc. 571, 182:1–20.) Local Access offers no case law to

   support the proposition that a party should recover expenses associated with services provided by

   its own employee under the veneer of “litigation support.” Therefore, the undersigned recommends

   that the Court disallow this expense.

                  7. D&D Advisors, LLC and Inforailway, LLC

          Local Access seeks $25,550.00 in costs for retaining D&D Advisors, LLC (“D&D”), and

   $62,750.00 in costs for retaining Inforailway, LLC (“Inforailway”). (Docs. 690-24, -25.) Local

   Access contends it should recover the costs incurred in hiring CDR management vendors during

   the sanctions phase of the litigation because of Peerless and Kelley Drye’s violations of the

   Protective Order. (Doc. 683 at 26–27.) Peerless and Kelley Drye argue that Local Access has failed

   to meet its burden in explaining why Local Access, as a Certified Local Exchange Carrier that

   maintains CDRs in the regular course of business, should have incurred costs for the storage of

   this data during the litigation. (Doc. 693 at 18.) They also assert that Inforailway is owned by Jim




                                                  - 28 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 29 of 32 PageID 17526




   Hudson, Local Access’s Chief Technology Officer. (Id.) Local Access does not appear to contest

   Inforrailway’s ownership but replies that these expenses were necessarily incurred because it is

   not a large telecommunications carrier and thus must use outside vendors to store CDRs. (Doc.

   705 at 20.) Moreover, it asserts that Kelley Drye argued to the Court that Local Access had to

   reproduce a subset of CDRs, which required the compilation of millions of record elements. (Doc.

   705-4, ¶ 30.)

           Overall, the undersigned concludes that these expenses would not have been incurred, to

   this extent, by Local Access, if not for the lengthy sanctions proceedings that were necessitated by

   the conduct of Kelley Drye and Peerless. All of the submitted invoices for D&D and Inforailway

   are dated during 2018 or 2019, within the period for which the Court awarded costs against Kelley

   Drye. (Doc. 690-24.) Nevertheless, the same concern that arose with regard to Mr. Finneran arises

   as to Inforailway, which is owned by Local Access’s Chief Technology Officer. Therefore, the

   undersigned recommends that the Court award only the costs attributable to D&D Advisors, LLC.

                   8. PACER

           Local Access seeks to recover $266.90 in PACER fees incurred during the sanctions phase

   of the litigation. (Doc. 690-26.) Peerless and Kelley Drye contend that because PACER gives

   counsel a free copy of each document, PACER charges incurred for extra copies are unnecessary.

   (Doc. 693-22 at 11.) In any event, the PACER invoices submitted do not include sufficient detail

   to verify these expenses. Therefore, the undersigned concludes that Local Access has not carried

   its burden of establishing this charge was reasonably incurred and recommends that the Court

   disallow it.




                                                  - 29 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 30 of 32 PageID 17527




                    9. Baker & Hostetler

            Local Access seeks recovery of the cost it expended in retaining Mr. Thielhelm to support

   its fees and costs request. Local Access submitted his Declaration for the first time in its Reply

   (Doc. 705-2), following the entry of the Court’s Order sanctioning Kelley Drye. Mr. Thielhelm

   informs the Court that Local Access retained him at the rate of $655 per hour and that he was

   assisted by his associate, P. Alex Quimby, at the rate of $405 per hour. (Id. at 74.) Through July

   26, 2020, Mr. Thielhelm expended 81.6 hours and his associate expended 13.8 hours, for a total

   of $59,037 in fees. (Id.) Mr. Thielhelm then estimated that over the course of the coming week, he

   and his associate would spend another 70 hours, through July 31, 2020, in revising, finalizing, and

   completing the analysis of the reasonable attorney’s fees and costs, which would equate to an

   additional fee of $40,850.00 and reflect a total fee through July 31, 2020, of $99,887.00. (Id.) 14

            Peerless and Kelley Drye argue that the Court’s June 29, 2020 Order does not award Local

   Access its fees incurred in preparing the fee petitions. (Doc. 717 at 10–11.) The undersigned

   agrees. The Court’s June 29, 2020 Order directed the parties to file their fee briefing after her

   Order issued, and the sanction against Kelley Drye specifically stated that Local Access was to be

   awarded fees through the date of her Order—June 29, 2020. Therefore, it appears that the Court

   did not anticipate an award of fees to Local Access for preparing its Motion or the subsequent

   filings in support thereof. Therefore, the undersigned recommends that the Court decline to award

   Local Access its cost of $99,887.00 for retaining Mr. Thielhelm.




   14
        The Court has not located any billing records submitted by Mr. Theilhelm.



                                                  - 30 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 31 of 32 PageID 17528




                10. Summary of Recommended Litigation Expenses to be Awarded

         Based on the foregoing, the chart below reflects the total costs for litigation expenses which

   the undersigned recommends be awarded to Local Access:

    Other Litigation Expenses                                                        Recommended
                                                                                     Amount
    Bunting Digital Forensics, LLC                                                   $0
    ETC Group, LLC                                                                   $19,512.50
    Law Office of James M. Smith                                                     $7,700.00
    Landmark Reporting, Inc.                                                         $2,021.94
    CK Reporting                                                                     $0
    US Legal Support                                                                 $0
    Metchl and Associates                                                            $901.20
    Suzanne Trimble                                                                  $426.30
    Visual Impact Communications, Inc.                                               $0
    The Presentation Group                                                           $2,383.00
    Compliance Support LLC                                                           $0
    Fees ($372,824.00)
    Costs ($16,823.19)

    Total for Compliance Support LLC
    D&D Advisors, LLC                                                                $25,550.00
    Inforailway, LLC                                                                 $0
    PACER                                                                            $0
    Baker & Hostetler                                                                $0
    Total                                                                            $58,494.94




                                                 - 31 -
Case 6:17-cv-00236-WWB-EJK Document 722 Filed 01/06/21 Page 32 of 32 PageID 17529




      III.      RECOMMENDATION

             Accordingly, I RESPECTFULLY RECOMMEND that the Court order Kelley Drye to

   pay Local Access attorneys’ fees in the amount of $1,419,772.00 and costs, including litigation

   expenses, in the amount of $76,960.84.

             DONE and ORDERED in Orlando, Florida on January 6, 2021.




   Copies furnished to:

   Counsel of Record




                                               - 32 -
